Exhibit 10.31

CONFIRMATION OF TAX EQUALIZATION

July 1, 2015

Personal & Confidential

Elias Diaz-Sese

Burger King AsiaPac, Pte.

Dear Elias:

This letter confirms that you will be provided tax equalization in accordance
with Exhibit “A”, on all options to purchase shares of common stock in
Restaurant Brands International Inc. represented by the option award agreements
described in Exhibit “B” (the “Options”), all of which Options were granted to
you during the course of your employment with Burger King AsiaPac, Pte.
(“BKAP”).

We are providing tax equalization as a result of your joining the TDL Group
Corp. in Canada as the Tim Hortons Brand President (“TDL”). TDL is an Affiliate
of BKAP, as such term is defined in the applicable option award agreements.

For purposes of the equalization described in this letter, the “home” country is
the United States of America (the “US”), since your base salary and any bonuses
paid are currently equalized to such country. Through your termination date with
BKAP, your “host” country is deemed to be Singapore, after which date, your host
country will be Canada.

Pursuant to Singapore law, upon the termination of your employment with BKAP,
you will be deemed to have exercised all of the Options, and you must pay local
taxes on the deemed gain (the “Deemed Exercise”). As part of the equalization
described in this letter, BKAP shall pay any taxes due as a result of the Deemed
Exercise upon your exit from Singapore.

Your burden in respect of the foregoing will remain at a similar level as if you
were employed in the US. This will be achieved by (a) upon the exercise of any
of the Options, TDL (or an affiliate thereof, as applicable) withholding from
your compensation or the exercise proceeds a hypothetical tax equivalent to the
amount of tax which would have been due from you had you been located in the US
from the date of issuance through the date of exercise, and (b) TDL (or an
affiliate thereof, as applicable) paying the actual taxes due on the exercise of
the Options.



--------------------------------------------------------------------------------

You agree that upon your actual exercise of the Options, should the gain be less
than the gain reported to the Inland Revenue Authority of Singapore at the time
of the Deemed Exercise, then any and all associated tax credits or refunds
(collectively, the “Refunds”) shall belong to BKAP. You agree to cooperate with
BKAP in applying for any such Refunds, including but not limited to completing
all necessary paperwork, assigning to BKAP your rights in and to such Refunds
and designating BKAP or any of its designated affiliates as your attorney in
fact to apply for such Refunds.

This letter, including Exhibit “A”, and all of your obligations hereunder shall
survive the termination of your employment with BKAP and TDL.

Please sign a copy of this letter where indicated below to evidence your
agreement to the terms and conditions set forth in this letter. If you should
have any questions regarding this matter, please do not hesitate to contact me.

 

Sincerely, /s/ Heitor Goncalves

Heitor Goncalves

Chief People Officer

Agreed and Accepted, this ___ day of July, 2015 /s/ Elias Diaz-Sese Elias
Diaz-Sese



--------------------------------------------------------------------------------

Acknowledgment

Burger King AsiaPac, Pte. hereby acknowledges and agrees to the terms and
conditions set forth in the foregoing letter, effective as of the date set forth
above.

 

Burger King AsiaPac, Pte. By:   /s/ David Shear Name:   David Shear Title:  
President, APAC



--------------------------------------------------------------------------------

Exhibit “A”

Tax Equalization

Methodology

BKAP and/or TDL (as applicable, the “Company”) designated tax consultant will
determine the appropriate method to ensure the employee and the Company pay
their fair share of the taxes incurred during the assignment. The employee’s
share of the tax burden is called “hypothetical tax”.

Hypothetical Tax: Calculation and Process

Hypothetical tax is, as stated earlier, the portion of the overall tax liability
for which the employee is responsible.

Calculation

All employees will have their hypothetical tax calculated based on the
employee’s “normal” residency within the home country for both income and social
taxes considering the relevant filing status and position (for example, marital
status and number of dependents, etc.). This includes any applicable local
government jurisdictions (such as state, province, canton, city, municipality,
etc.).

Withholding

Hypothetical tax will be retained from the employee’s compensation when paid.
The Company and the designated tax consultant will determine the appropriate
withholding rate on such items.

Final Settlement

Tax Equalization Calculation

As previously stated, the tax equalization settlements are prepared using
relevant data, in order to:

 

  n Calculate and reconcile the employee’s final hypothetical tax
responsibility; and

 

  n Allocate all actual host-country taxes (and any home-country taxes, if
applicable) between the employee and the Company.

Tax equalization calculations are prepared by the Company-designated tax
consultant to ensure consistency and proper application of Company policy. The
Company-designated tax consultant will send the Company a copy of the summary
tax data from the equalization for processing at the time the equalization is
mailed or delivered to the employee.

The tax equalization settlement usually results in an amount due to/from the
employee.

Any payments due to the Company from the employee must be settled within 30 days
of the later of:

 

  n Receipt of the tax equalization calculation; or

 

  n Receipt of any refund due to the employee by the home and/or host country
taxing authorities.

The Company also reserves the right to deduct outstanding balances from bonus or
termination payments in order to collect unpaid equalization balances.

Upon receipt of the completed tax returns, the employee is expected to pay any
balance due. Conversely, if the actual returns generate a refund, the employee
will collect the refund or, at BKAP’s option, designate



--------------------------------------------------------------------------------

BKAP (or an entity designated by BKAP) as employee’s attorney in fact to collect
the refund. Both balances due and refunds owed will be included as part of the
tax equalization settlement (see above).

The Company may, at its discretion, make direct payments to the taxing
authorities on behalf of the employee for taxes owed when the tax is Company’s
responsibility, as determined by the tax equalization settlement.

Tax Credits

Any tax credits for taxes paid by the Company, which reduced the employee’s
income tax liability before, during, or subsequent to an assignment, are
owned/utilized by the Company. The Company determines whether to keep the
employee in the tax equalization program if the expatriate has carryover tax
credits that may be used in the future.



--------------------------------------------------------------------------------

Exhibit “B”

 

Grant Data Grant
Date    # Options    Grant
Price    Vesting
Date    Expiration
Date 02/21/12    68,214    $3.54    12/31/16    02/20/22 03/01/12    452,765   
$3.97    03/01/17    02/28/22 03/01/13    250,000    $18.25    03/01/18   
02/28/23 03/01/13    32,401    $18.25    12/31/17    02/28/23 03/07/14    21,282
   $27.28    12/31/18    03/06/24 03/07/14    21,281    $27.28    12/31/18   
03/06/24 03/07/14    180,000    $27.28    03/07/19    03/06/24